EXECUTIVE OFFICER EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (this "Agreement"), dated as of July 16, 2010, is by
and between Windstar, Inc., a Nevada corporation (the "Company"), and Randall E.
McCoy (the "Employee").


WHEREAS, the Company wishes to employ Employee in the position of Chief
Executive Officer, and


           WHEREAS, Employee wishes to serve as the Chief Executive Officer of
the Company,


           NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein, the parties hereto hereby agree as follows:


1. Term of Employment.  Subject to the terms and conditions hereof, the Company
will employ the Employee, and the Employee will serve the Company, as an
executive officer or other similar or comparable position or positions as the
Company may request from time to time, for a period deemed to have begun on July
16, 2010 (the "Effective Date") and terminating on the third anniversary of such
date (the "Initial Term").  Following the expiration of the Initial Term and for
each extension period referred to in this sentence, the Agreement shall be
automatically renewed for a period of three years, unless either party provides
written notice at least ninety (90) days prior to the expiration of the current
period of its intention not to renew the Agreement (such term, as it may be
shortened by termination of Employee’s employment hereunder pursuant to the
provisions hereof or extended, the "Term of Employment").


2. Duties.  During the Term of Employment, the Employee will serve as the
Chief  Executive Officer or such other similar or comparable position or
positions as determined by the Company, subject to the terms of this Agreement
and the direction and control of the Board of Directors of the Company.  The
primary location of the Employee's employment hereunder shall be the offices of
the Company in Little Falls, New Jersey.  The Employee will hold, in addition to
Employee’s principal position, such other offices as he may be appointed or
assigned from time to time by the Board of Directors of the Company and will
discharge such duties in connection therewith.  The Employee shall devote all of
his business time to the performance of his duties hereunder, provided, that the
Employee shall not be precluded from serving as a member of up to two boards of
directors or advisory boards of companies or organizations so long as such
service does not violate the provisions of this Agreement and/or the
Confidentiality, Invention Assignment, Conflict of Interest and Non-Compete
Agreement annexed hereto as Exhibit A, or interfere with the performance of the
Employee’s duties hereunder.


3. Compensation.
 
(a) The Company will, during the Term of Employment, pay to the Employee as
compensation for the performance of his duties and obligations hereunder a base
salary of $250,000 payable in accordance with the Company’s normal payroll
policies (“Salary”).  During the Term of Employment, such Salary shall be
reviewed annually by the Board of Directors of the Company, or its Compensation
Committee, in accordance with the Company’s compensation program and may be
increased, but not decreased (other than in connection with a proportionate,
across-the board reduction in the compensation of all executive officers or
similarly situated employees of the Company).
 
 
 

--------------------------------------------------------------------------------

 
 
(b) For each Company fiscal year ending during the Term of Employment that the
Company determines funds are available for an executive bonus program, the
Employee will be eligible to receive an annual bonus, as determined by the Board
of Directors of the Company, or its Compensation Committee, in its sole
discretion.  The Compensation Committee of the Board will consult with the Chief
Executive Officer, the Chief Operating Officer and the Employee in connection
with the establishment of specific goals and objectives. Any Bonus awarded, if
any, will be paid in the following fiscal year at such time as may be prescribed
by the Board of Directors.


4. Other Benefits.


(a) During the Term of Employment, the Employee shall be entitled to participate
in employee benefit plans and programs of the Company to the extent that his
position, tenure, salary, age, health and other qualifications make him eligible
to participate.  The Company does not guarantee the adoption or continuance of
any particular employee benefit plan or program (or any terms thereof) during
the Term of Employment, and the Employee’s participation in any such plan or
program shall be subject to the provisions, rules, regulations and laws
applicable thereto.
 
 
(b) While employed hereunder, the Employee shall be entitled to Paid Time Off
(PTO) benefits as may be permitted by Company policy approved by the Board or
the Compensation Committee and then in effect.  Such PTO may be taken by the
Employee at such times as do not unreasonably interfere with the business of the
Company.


5. Expenses.  During the Term of Employment, all travel and other reasonable
business expenses incident to the rendering of services by the Employee under
this Agreement will be paid or reimbursed by the Company subject to the
submission of appropriate vouchers and receipts in accordance with the expense
reimbursement policy of the Company in effect at the time the expenses are
incurred.


6. Death or Disability.


(a) The Employee’s employment under this Agreement shall be terminated by the
death of the Employee.  In addition, the Employee’s employment under this
Agreement may be terminated by the Board of Directors of the Company if the
Employee shall be rendered incapable by illness or any other disability from
complying with the terms, conditions and provisions on his part to be kept,
observed and performed for a period in excess of 180 days (whether or not
consecutive) or 120 days consecutively, as the case may be, during a 12-month
period during the Term of Employment (“Disability”).  If the Employee’s
employment under this Agreement is terminated by reason of Disability of the
Employee, the Company shall give notice to that effect to the Employee in the
manner provided herein.  In the event that the Employee receives disability
insurance benefits for which payment was made by the Company after the Effective
Date of this Agreement and prior to termination of the Employee’s employment
under this Agreement pursuant to this Section 6(a), the Employee’s Salary shall
be reduced by an amount equal to such disability insurance benefits during such
period.
 
 
2

--------------------------------------------------------------------------------

 


(b) In addition to and not in substitution for any other benefits which may be
payable by the Company in respect of the death of the Employee, in the event of
such death after the Employee’s employment has begun, the Salary payable
hereunder (but excluding medical plan and other benefits) shall continue to be
paid at the then current rate for three (3) months after the termination of
employment in accordance with normal Company payroll practices.  In addition,
any bonuses actually earned pursuant to Section 3 prior to the termination of
the Employee’s employment (including, as reasonably determined by the Board of
Directors or its Compensation Committee, a pro-rated amount of any annual bonus
for the portion of the fiscal year during which termination takes place) shall
be paid not later than five (5) months after such termination.  All sums payable
pursuant to this Section 6(b) shall be paid to the Employee’s personal
representative.
 
(c) In addition to and not in substitution for any other benefits which may be
payable by the Company in respect of the Disability of the Employee, in the
event of the termination of the Employee’s employment hereunder due to such
Disability pursuant to Section 6(a) after the Employee’s employment has begun,
the Salary payable hereunder (inclusive of paid medical plan then in effect and
available, if any) shall continue to be paid at the then current rate for three
(3) months after the termination of employment in accordance with normal Company
payroll practices; provided, however, that the Company shall deduct from such
payments the amount of any and all disability insurance benefits paid during
such three-month period with respect to the Employee that were paid for by the
Company during any period for which payment was made by the Company after the
Effective Date of this Agreement and prior to the termination of the Employee’s
employment.  In addition, any bonuses actually earned pursuant to Section 3
prior to the termination of the Employee’s employment (including, as reasonably
determined by the Board of Directors or its Compensation Committee, a pro-rated
amount of any annual bonus for the portion of the fiscal year during which
termination takes place) which shall be paid not later than five (5) months
after such termination.


7. Non-Disclosure; Confidentiality.  The Employee and the Company are parties to
a Confidentiality, Invention Assignment,  Conflict of Interest and Non-Compete
Agreement, a true and correct copy of which is annexed hereto as Exhibit
A.  Notwithstanding any statement in this Agreement to the contrary, Employee
and the Company agree that the Confidentiality, Invention Assignment, Conflict
of Interest and Non-Compete Agreement annexed hereto as Exhibit A shall remain
in full force and effect following the Effective Date, and the terms of the
Confidentiality, Invention Assignment, Conflict of Interest and Non-Compete
Agreement annexed hereto as Exhibit A are incorporated by reference into, and
form a part of, this Agreement.
 
 
3

--------------------------------------------------------------------------------

 


8. Remedies.


(a) Employee acknowledges that irreparable injury would result to the Company if
the provisions of Section 7 or 12 of this Agreement, and/or the provisions of
the Confidentiality, Invention Assignment, Conflict of Interest and Non-Compete
Agreement annexed hereto as Exhibit A, were not specifically enforced, and
Employee agrees that the Company shall be entitled to any appropriate legal,
equitable or other remedy, including injunctive relief, in respect to any
failure to comply with the provisions of Section 7 or 12 of this Agreement,
and/or the provisions of the Confidentiality, Invention Assignment, Conflict of
Interest and Non-Compete Agreement annexed hereto as Exhibit A, as determined by
a court of competent jurisdiction.


(b) In furtherance of and not in limitation of Section 8(a), in the event that
subsequent to the Term of Employment Employee breaches any of his obligations to
the Company under Section 7 or 12 of this Agreement, and/or the provisions of
the Confidentiality, Invention Assignment, Conflict of Interest and Non-Compete
Agreement annexed hereto as Exhibit A, then the Company’s obligation to make
further payments to Employee pursuant to this Agreement shall terminate.  Any
such termination shall not limit or affect the Company’s right to pursue any
other remedy available to the Company at law or in equity.


9. Termination for Cause.  In addition to any other remedy available to the
Company, either at law or in equity, the Employee’s employment with the Company
may be terminated by the Board of Directors for “Cause”, which shall include (i)
the Employee’s conviction from which no further appeal may be taken for, or plea
of nolo contendere to, a felony or a crime involving moral turpitude; (ii) the
Employee’s commission of a breach of fiduciary duty involving personal profit in
connection with the Employee’s employment by the Company; (iii) the Employee’s
commission of an act in the conduct of duties under this Agreement which the
Board of Directors shall reasonably have found to have involved willful
misconduct or gross negligence on the part of the Employee; (iv) habitual
absenteeism not resulting from the Employee's incapacity due to physical or
mental illness; (v) the Employee’s material breach of the Confidentiality,
Invention Assignment, Conflict of Interest and Non-Compete Agreement which
remains uncured for a period of thirty (30) days following notice by the
Company; or (vi) the willful and continued failure over a period of thirty (30)
days by the Employee to perform substantially his duties with the Company (other
than any such failure resulting from Employee's incapacity due to physical or
mental illness).  With respect to the matters set forth in subsections (iii),
(iv), (v) and (vi) of this Section 19, the Company may not terminate the
Employee’s employment unless the Employee has first been given notice of the
conduct forming the cause for such termination, and Employee has been provided
an opportunity to cure such conduct.  If Employee does not cure the reason for
the notice within thirty (30) days, then the Company shall be entitled to
terminate Employee’s employment in accordance with this Section 9.  In the event
of termination under this Section 9, the Company’s obligations to the Employee
shall be limited to the payment of accrued and unpaid Salary through the date of
such termination and any earned but not yet paid bonus from the prior fiscal
year. All compensation and benefits will cease at the time of such termination
and, except as otherwise provided by COBRA, the Company will have no further
liability or obligation by reason of such termination.The foregoing will not be
construed to limit the Employee’s right to payment or reimbursement for claims
incurred prior to the date of such termination under any insurance contract
funding an employee benefit plan, policy or arrangement of the Company in
accordance with the terms of such insurance contract. Notwithstanding any
termination of this Agreement pursuant to this Section 9, the Employee, in
consideration of his employment hereunder to the date of such termination, shall
remain bound by the provisions of Section 7 or 12 of this Agreement, together
with the provisions of the Confidentiality, Invention Assignment, Conflict of
Interest and Non-Compete Agreement annexed hereto as Exhibit A, following any
such termination.
 
 
4

--------------------------------------------------------------------------------

 
 
10. Termination by the Company Without Cause or By the Employee for Good Cause,
Severance.
 
(a) Each of the Company and the Employee may terminate the Employee’s employment
under this Agreement at any time for any reason whatsoever, without any further
liability or obligation of the Company to the Employee or of the Employee to the
Company from and after the date of such termination (other than liabilities or
obligations accrued but unsatisfied on, or surviving, the date of such
termination), by sending written notice to the other party.
 
(b)  In the event the Company elects to terminate the Employee’s employment
under this Agreement without Cause pursuant to this Section 10, or in the event
the Company gives notice to Employee that it elects not to renew this Agreement
at the expiration of its then current Term, then Employee shall be entitled to
receive the following payments and benefits:
 
(1) within 10 business days following the date of termination or expiration, the
payment of all accrued and unpaid Salary through such date;
 
(2) any bonuses actually earned pursuant to Section 3 prior to the termination
of the Employee’s employment (including, as reasonably determined by the Board
of Directors or its Compensation Committee, a pro-rated amount of any annual
bonus for the portion of the fiscal year during which termination takes
place)  which shall be paid not later than five (5) months after such
termination;
 
(3) the Company shall pay to the Employee an amount equal to his full Salary (at
the rate in effect on the effective date of the termination, inclusive of paid
medical plan then in effect, if any) as such Salary otherwise would have accrued
for the specific period identified on the following schedule, payable in
accordance with the Company's normal payroll practices:
 
During the Initial Term
Payable for the balance of the Initial Term or for 12 months, whichever is
greater
   
After the Initial Term
Payable for 12 months

 
(4) at the request of the Employee, the Company will amend the terms of any
stock option grant agreement in effect between the Employee and the Company
concerning options granted to the employee that are vested as of the date of
termination to provide that all such vested options shall be exercisable until
the expiration date set forth in such stock option grant agreement (without
regard to the effect of the termination of the Employee's employment on the term
of the option), provided that such options shall cease to be exercisable in the
event the Employee commits a material breach of his continuing post-employment
obligations to the Company under the provisions of Sections 7 and 12 of this
Agreement.  The Employee acknowledges that under applicable law the exercise of
any vested options more than three (3) months after termination of employment,
or the amendment of any option agreements to permit such later exercise, may
render such options ineligible for favorable federal income tax treatment as
incentive stock options; and
 
 
5

--------------------------------------------------------------------------------

 


(5) so long as Employee is not in material breach of any material obligation
under this Agreement, including, but not limited to material breach of his
continuing post-employment obligations to the Company under the provisions of
Sections 7 and 12 of this Agreement, then with respect to any stock option grant
agreements in effect between the Employee and the Company, and any shares of
restricted stock received by the Employee pursuant to restricted stock
agreements to which the Company and the Employee were parties prior to the date
of termination, the Company shall waive the applicability of any right of
repurchase the Company may have under such agreements.


(c) Prior to any termination for “Good Cause” (as hereinafter defined) by
Employee of his employment hereunder, Employee shall provide a notice to the
Company of any Good Cause for the Employee’s termination of employment and shall
provide the Company with a reasonable opportunity of not less than thirty (30)
days to cure the reason(s) for the notice.  If the Company does not cure the
reason for the notice within the period provided and Employee terminates his
employment for Good Cause, then the Employee shall be entitled to the payments
and benefits set forth in Section 10(b). In the event the Employee elects to
terminate the Employee’s employment under this Agreement, other than for Good
Cause, the Company’s obligations to the Employee shall be limited to the payment
of accrued and unpaid Salary through the date of such termination and any earned
but not yet paid bonus from the prior fiscal year. All compensation and benefits
will cease at the time of such termination and the Company will have no further
liability or obligation by reason of such termination. The foregoing will not be
construed to limit the Employee’s right to payment or reimbursement for claims
incurred prior to the date of such termination under any insurance contract
funding an employee benefit plan, policy or arrangement of the Company in
accordance with the terms of such insurance contract.  Furthermore, the
foregoing will not be construed to limit the Employee’s right to continue
medical benefits in accordance with the terms and conditions of COBRA.
 
(d) Any termination of the Employee’s employment under this Agreement by the
Company as provided in this Section 10 shall be in addition to, and not in
substitution for, any rights with respect to termination of the Employee which
the Company may have pursuant to Section 19.  Notwithstanding any termination of
the Employee’s employment under this Agreement pursuant to this Section 10, the
Employee, in consideration of his employment hereunder to the date of such
termination, shall remain bound by the provisions of Section 7 or 12 of this
Agreement, and/or the provisions of the Confidentiality, Invention
Assignment,  Conflict of Interest and Non-Compete Agreement annexed hereto as
Exhibit A, following any such termination.
 
 
6

--------------------------------------------------------------------------------

 
 
(e) For purposes of this Section 10, “Good Cause” shall mean a Detrimental
Change as defined in Section 10(f) below or a material breach by the
Company of its obligations under this Agreement which is not cured in the
time and manner provided for in Section 10(c).


(f) As used in this Agreement, “Detrimental Change” shall mean, without the
Employee’s express written consent:


(1) a material reduction in the Employee’s annual base salary;


(2) any relocation of the Employee’s principal site of employment by more than
forty (40) miles;


(3) the assignment to the Employee of any duties inconsistent (except in the
nature of a promotion) with those of a Chief Executive Officer in the Company or
a substantial adverse alteration in the nature or status of his position or
responsibilities; provided, however, that circumstances constituting Detrimental
Change shall not be deemed to have occurred with respect to any change in
duties, or any change in the nature or status of the Employee’s position or
responsibilities, which derives predominantly from the fact that the Company has
become a subsidiary or division of another company and as a result (i) the
Employee reports to an additional and/or different executive at the Company or
the other company, and (ii) the Employee has a new title which reflects such new
reporting relationship; or


(4) the failure by the Company to continue to provide the Employee with benefits
substantially similar to those enjoyed by him unless this failure is a result of
changes to the Company’s benefits generally applicable, in each case, to all or
substantially all similarly situated employees.


(g) If the Employee fails to notify the Company within thirty (30) days of the
occurrence of circumstances giving rise to a Detrimental Change that he will
terminate his employment with the Company due to such Detrimental Change unless
it is cured, then such failure to notify shall constitute his consent to, and
waiver of rights with respect to, any such circumstances constituting a
Detrimental Change; provided that in no event shall Employee’s continued
employment during any cure period after having given notice constitute consent
to, or a waiver of rights with respect to, any circumstance constituting a
Detrimental Change.


(h) Notwithstanding any provision of this Agreement to the contrary, any and all
payments and benefits described in this Section 10 shall be conditioned on (i)
the Employee’s execution and delivery to the Company, within 30 days following
the effective date of termination of employment pursuant to this Section 10, of
a full and complete release of any and all claims the Employee may have against
the Company (other than for post termination benefits payable or provided to the
Employee under this Agreement or any other applicable Company benefit plan) in
such form as the Company may require; and (ii) such release becoming
irrevocable.
 
 
7

--------------------------------------------------------------------------------

 


11. Resignation.  In the event that the Employee’s services under this Agreement
are terminated under any of the provisions of this Agreement (except by death),
the Employee agrees that he will deliver to the Board of Directors his written
resignation from all positions held with the Company, such resignation to become
effective immediately; provided, however, that nothing herein shall be deemed to
affect the provisions of Section 7 or 12 of this Agreement, and/or the
provisions of the Confidentiality, Invention Assignment, Conflict of Interest
and Non-Compete Agreement annexed hereto as Exhibit A, relating to the survival
thereof following termination of the Employee’s services hereunder; and
provided, further, that except as expressly provided in this Agreement, the
Employee shall be entitled to no further compensation hereunder.


12. Data.  Upon expiration or termination of the Term of Employment or
termination pursuant to Section 1, 6, 9 or 10 hereof, the Employee or his
personal representative shall promptly deliver to the Company all books,
memoranda plans, records and written data of every kind relating to the business
and affairs of the Company which are then in his possession or control, if any.


13. Insurance.  The Company shall have the right, at its own cost and expense to
apply for and to secure in its own name, or otherwise, life, health or accident
insurance or any or all of them covering the Employee, and the Employee agrees
to submit to usual and customary medical examinations and otherwise to cooperate
with the Company in connection with the procurement of any such insurance and
any claims thereunder.


14. Waiver of Breach.  Any waiver of any breach of this Agreement shall not be
construed to be a continuing waiver or consent to any subsequent breach on the
part either of the Employee or the Company.


15. Assignment.  This Agreement shall inure to the benefit of and be binding
upon the successors and assigns of the Company upon any sale of all or
substantially all of the Company’s assets, or upon any merger or consolidation
of the Company with or into any other entity (including, without limitation, any
change in control of the Company), all as though such successors and assigns of
the Company and their respective successors and assigns were the
Company.  Insofar as the Employee is concerned, this Agreement, being personal,
may not be assigned, and any such purported assignment shall be void and of no
effect.


16. Severability.  To the extent any provision of this Agreement shall be
invalid or unenforceable, it shall be considered deleted herefrom, and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.  In furtherance and not in limitation of the
foregoing, should the duration or geographical extent of, or business activities
covered by, any provision of this Agreement be in excess of that which is valid
and enforceable under applicable law, then such provision shall be construed to
cover only that duration, extent or activities which may be validly and
enforceably covered.
 
 
8

--------------------------------------------------------------------------------

 


17. Notices.  All notices, requests and other communications pursuant to this
Agreement shall be in writing and shall be deemed to have been duly given, if
delivered in person or by courier, telegraphed, telexed or by facsimile
transmission (receipt confirmed) or five (5) business days after being sent by
registered or certified mail, return receipt requested, postage paid, addressed
as follows:


 
(a)
If to the Employee:



Randall E. McCoy
____________________
____________________
____________________


 
(b)
If to the Company:



 
Windstar, Inc.

 
10 High Court

 
Little Falls, NJ  07424

 
Fax No.: (973) 200-0155

 
Attn: President



 
with a copy to:



 
Richard J. Pinto, Esq.

 
Stevens & Lee, P.C.

 
100 Lenox Drive, Suite 100

 
Lawrenceville, New Jersey 08648

 
Fax No.: (610) 371-7930



Any party may, by written notice to the other in accordance with this Section
17, change the address to which notices to such party are to be delivered or
mailed.


18. General.  Except as otherwise provided herein, the terms and provisions of
this Agreement shall constitute the entire agreement by the Company and the
Employee with respect to the subject matter hereof and shall supersede any and
all prior agreements or understandings between the Employee and the Company,
whether written or oral.  This Agreement shall be construed and enforced in
accordance with the laws of the State of New Jersey.  This Agreement may be
amended or modified only by a written instrument executed by the Employee and
the Company.  The headings of the sections of this Agreement are for convenience
of reference only and do not constitute part of this Agreement.  This Agreement
may be executed in any number of counterparts, each of which, when executed,
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.
 
 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the parties has executed or caused to be executed by
its duly authorized representative this Employment Agreement as of the day and
year first above written.


WINDSTAR, INC.


By: /s/ Randall E. McCoy
Name: Randall E. McCoy
Title:  CEO






Employee:


/s/ Randall E. McCoy
Randall E. McCoy